Case 2:21-cv-06993-AB-RAO Document 3 Filed 08/31/21 Page 1 of 3 Page ID #:9



 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11    ROD ANTHONY HUFF,                             Case No. CV 21-06993 AB (RAO)
12                        Petitioner,               MEMORANDUM AND ORDER
                                                    RE SUMMARY DISMISSAL OF
13           v.                                     PETITION FOR WRIT OF
                                                    HABEAS CORPUS AND DENIAL
14    UNITED STATES,                                OF CERTIFICATE OF
                                                    APPEALABILITY
15                        Respondent.
16

17                                  I.    BACKGROUND
18          On August 27, 2021, Petitioner Rod Anthony Huff, who is proceeding pro se,
19   filed a Petition for Writ of Habeas Corpus (“Petition”). Dkt. No. 1. The Petition,
20   which is alternatively titled “Criminal Complaint,” alleges that Petitioner has been
21   placed on an “involuntary medication order with the intent to cause death.” Id. at 1.
22   Petitioner seeks a restraining order against Ronald Owen Kaye, the individual he
23   alleges is responsible and also asks that criminal charges be filed. Id. at 2.
24                               II.     LEGAL STANDARD
25          Under Rule 4 of the Rules Governing Section 2254 Cases in the United States
26   District Courts, the Court may dismiss a petition “[i]f it plainly appears from the
27   petition and any attached exhibits that the petitioner is not entitled to relief in the
28   district court.”
Case 2:21-cv-06993-AB-RAO Document 3 Filed 08/31/21 Page 2 of 3 Page ID #:10



 1                                     III.   DISCUSSION
 2            “[T]he essence of habeas corpus is an attack by a person in custody upon the
 3   legality of that custody, and . . . the traditional function of the writ is to secure release
 4   from illegal custody.” Preiser v. Rodriguez, 411 U.S. 475, 484, 93 S. Ct. 1827, 36
 5   L. Ed.2d 439 (1973). Thus, “when a state prisoner is challenging the very fact or
 6   duration of his physical imprisonment, and the relief he seeks is a determination that
 7   he is entitled to immediate release or a speedier release from that imprisonment, his
 8   sole federal remedy is a writ of habeas corpus.” Id. at 500.
 9          Here, Petitioner, who appears to be currently incarcerated at Twin Towers
10   Correctional Facility, is not attacking the legality or duration of any confinement.
11   Because there is no claim before the Court that Petitioner is in custody in violation
12   of federal law, the Court cannot entertain the Petition as a petition for writ of habeas
13   corpus.
14          If a habeas petition is amenable to conversion into a civil rights claim on its
15   face, meaning that it names the correct defendants and seeks the correct relief, then
16   the Court may construe the Petition to plead a cause of action under 42 U.S.C. § 1983
17   after notifying and obtaining informed consent from the petitioner.               Nettles v.
18   Grounds, 830 F.3d 922, 936 (9th Cir. 2016) (en banc).
19          To state a claim under Section 1983, a plaintiff must plead that a “person”
20   acting under color of state law caused a deprivation of plaintiff’s federal
21   constitutional rights or limited federal statutory rights. West v. Atkins, 487 U.S. 42,
22   48, 108 S. Ct. 2250, 101 L. Ed.2d 40 (1988). Here, Petitioner fails to sufficiently
23   allege any facts demonstrating a deprivation of his constitutional rights. Moreover,
24   Ronald Owen Kaye, the only individual named by Plaintiff, is a Los Angeles County
25   Superior Court judge who has judicial immunity from suit for injunctive relief for
26   acts taken in a judicial capacity. See Wolfe v. Strankman, 392 F.3d 358, 366 (9th Cir.
27   2004).
28          ///
                                                  2
Case 2:21-cv-06993-AB-RAO Document 3 Filed 08/31/21 Page 3 of 3 Page ID #:11



 1          Accordingly, the Court declines to convert this action into a civil rights
 2   complaint.
 3                     IV.    CERTIFICATE OF APPEALABILITY
 4         Under the Antiterrorism and Effective Death Penalty Act of 1996, a petitioner
 5   seeking to appeal a district court’s final order in a habeas corpus proceeding must
 6   obtain a Certificate of Appealability (“COA”) from the district judge or a circuit
 7   judge. 28 U.S.C. § 2253(c)(1)(A). A COA may issue “only if the applicant has made
 8   a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).
 9   “A petitioner satisfies this standard by demonstrating that jurists of reason could
10   disagree with the district court’s resolution of his constitutional claims[.]” Miller-El
11   v. Cockrell, 537 U.S. 322, 327, 123 S. Ct. 1029, 154 L. Ed.2d 931 (2003).
12         When the Court dismisses a petition on procedural grounds, it must issue a
13   COA if the petitioner shows: (1) “that jurists of reason would find it debatable
14   whether the petition states a valid claim of the denial of a constitutional right”; and
15   (2) “that jurists of reason would find it debatable whether the district court was
16   correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 478, 120 S. Ct.
17   1595, 146 L. Ed.2d 542 (2000).
18         Here, the Court is summarily dismissing the Petition because the Court has
19   determined that Petitioner has failed to state a cognizable claim for habeas relief. The
20   Court finds that Petitioner cannot make the requisite showing that jurists of reason
21   would find it debatable whether the district court was correct in its procedural ruling.
22                                      V.     ORDER
23         Based on the foregoing, IT IS ORDERED THAT:
24         1. The Petition is DISMISSED without prejudice; and
25         2. A Certificate of Appealability is DENIED.
26   DATED: August 31, 2021
27
                                             ANDRÉ BIROTTE JR.
28                                           UNITED STATES DISTRICT JUDGE
                                                3
